08/10/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0567


                                        DA 20-0567
                                                                      [If 'Ll[1:1
 STATE OF MONTANA,
                                                                        AUG 1 0 2021
                                                                      Bowen Greenwood
                                                                                      Court
              Plaintiff and Appellee,                               Clerk of Suprerne
                                                                       State of Montana


       v.                                                          ORDER

DYLAN MIKKEL OHL,

              Defendant and Appellant.


       Dylan Mikkel Ohl appeals the Fourth Judicial District Court's October 5, 2020
Judgment revoking his sentence for criminal possession of dangerous drugs with intent to
distribute. Through counsel, the parties have stipulated and moved for an order remanding
Missoula County Cause No. DC-12-485 with instructions either to award "street time"
credit or otherwise to state the reasons for the denial.
       On June 17, 2020, the District Court conducted a disposition hearirig on the
revocation of Ohl's sentence and resentenced him to two years' commitment to the
Department of Corrections. The court agreed to give the parties time to submit further
information on what credit should be applied toward the sentence. Both parties submitted
briefs addressing whether Ohl should be awarded "street time." On October 5, 2020, the
District Court issued its Judgment. Through counsel, Ohl filed a subsequent Motion to
Amend Judgment, which addressed credit for time served but did not address "street time"
credit. The Court issued its Order Ainending Judgment on October 14, 2020, to adjust the
award of credit for time served, but both the Judgment and the Order Amending Judgment
are silent regarding "street time" credit.
       The Attorney General's Office, after consultation with the Missoula County
Attorney's Office, in the interests ofjustice and judicial economy, agrees that this matter
should be reinanded to the District Court so it can rule on whether it should award
"street time credit or otherwise state reasons for the denial as required by
§ 46-18-203(7)(b), MCA (2019).
      Having reviewed the parties' stipulation and motion, and good cause appearing,
      IT IS HEREBY ORDERED that the parties' stipulated motion is GRANTED. The
October 5, 2020 Judgment is REMANDED to the Fourth Judicial District Court with
instructions to determine what "street time" should be awarded or otherwise state the
reasons for the denial and to enter a Second Amended Judgment.
      IT IS FURTHER ORDERED that, upon entry of the District Court's Second
Amended Judgment, the Clerk of the Fourth Judicial District Court shall send a certified
copy of the same to the Records Department ofthe Department of Corrections.
      There being no other issues remaining for consideration,
      IT IS FURTHER ORDERED that Ohl's appeal is DISMISSED with prejudice.
      The Clerk is directed to provide a copy of this Order to the Missoula County
District Court under Cause No. DC-12-485, to the Hon. Leslie Halligan presiding, to
counsel of record, and to counsel for the Department of Corrections.
      Dated this it)nay of August, 2021.




                                                                 Justices




                                           2